Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including:
● a gate electrode over the oxide semiconductor layer; a first insulating layer in contact with the source electrode; a second insulating layer in contact with the drain electrode; and a third insulating layer in contact with upper surfaces of the first insulating layer, the second insulating layer, and the oxide semiconductor layer and side surfaces of the first insulating layer, the second insulating layer, the source electrode, and the drain electrode (claim 2).
● a gate electrode over the oxide semiconductor layer; a second insulating layer in contact with the source electrode; a third insulating layer in contact with the drain electrode; and a fourth insulating layer over the source electrode and the drain electrode, wherein the fourth insulating layer is in contact with upper surfaces of the first insulating layer, the second insulating layer, the third insulating layer, and the oxide semiconductor layer and side surfaces of the second insulating layer, the third insulating layer, the source electrode, and the drain electrode (claim 6).
● a gate electrode over the oxide semiconductor layer; a first insulating layer in contact with the source electrode; a second insulating layer in contact with the drain electrode; and a third insulating layer in contact with upper surfaces of the first insulating layer, the second insulating layer, and the oxide semiconductor layer and side surfaces of the first insulating layer, the second insulating layer, the source electrode, and the drain electrode, wherein the oxide semiconductor layer comprises a first region in contact with the third insulating layer, a second region in contact with the source electrode, and a third region in contact with the drain electrode, and wherein a thickness of the first region is smaller than a thickness of the second region and a thickness of the third region (claim 10).
● a gate electrode over the oxide semiconductor layer; a second insulating layer in contact with the source electrode; a third insulating layer in contact with the drain electrode; and a fourth insulating layer over the source electrode and the drain electrode, wherein the fourth insulating layer is in contact with upper surfaces of the first insulating layer, the second insulating layer, the third insulating layer, and the oxide semiconductor layer and side surfaces of the second insulating layer, the third insulating layer, the source electrode, and the drain electrode, wherein the oxide semiconductor layer comprises a first region in contact with the fourth insulating layer, a second region in contact with the source electrode, and a third region in contact with the drain electrode, and wherein a thickness of the first region is smaller than a thickness of the second region and a thickness of the third region (claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHAT X CAO/Primary Examiner, Art Unit 2817